Exhibit 13 FINANCIAL HIGHLIGHTS (In Thousands, Except Per Share Data) Selected Year-End Data: 2008 2007 2006 Net (Loss)/Income $ (22,060 ) $ 11,862 $ 10,226 Total Assets 1,385,425 1,346,976 1,288,376 Total Deposits 1,237,888 1,180,267 1,144,736 Total Securities 225,274 282,083 338,043 Total Loans 1,052,982 981,180 870,153 Shareholders’ Equity 83,894 107,429 103,763 Trust Department Assets (Market Value) 1,804,629 2,028,232 1,924,954 Per Share: (Loss)/Earnings-Basic $ (2.66 ) $ 1.43 $ 1.24 (Loss)/Earnings-Diluted (2.66 ) 1.42 1.22 Book Value 10.12 12.94 12.55 Financial Ratios: Return on Average Assets (1.62 ) % 0.90 % 0.79 % Return on Average Equity (20.74 ) 11.12 10.10 Capital Leverage Ratio 6.15 8.59 8.20 Risk Based Capital: Tier 1 9.11 14.92 15.33 Total 10.05 15.91 16.31 Total Assets (In Billions) 2004 $ 1.07 2005 $ 1.26 2006 $ 1.29 2007 $ 1.35 2008 $ 1.39 Deposits (In Millions) 2004 $ 936 2005 $ 1,042 2006 $ 1,145 2007 $ 1,180 2008 $ 1,238 Equity Capital (In Millions) 2004 $ 94.7 2005 $ 99.2 2006 $ 103.8 2007 $ 107.4 2008 $ 83.9 1 ·MANAGEMENT’S DISCUSSION AND ANALYSIS OVERVIEW:The following discussion and analysis is intended to provide information about the financial condition and results of operations of Peapack-Gladstone Financial Corporation and its subsidiaries on a consolidated basis and should be read in conjunction with the consolidated financial statements and the related notes and supplemental financial information appearing elsewhere in this report. Peapack-Gladstone Financial Corporation (the “Corporation”), formed in 1997, is the parent holding company for Peapack-Gladstone Bank (the “Bank”), formed in 1921, a commercial bank operating 23 branches in Somerset, Hunterdon, Morris, Middlesex and Union counties. The Corporation experienced increasing margins as a result of the decline in interest rates on deposits and borrowings.The Federal Reserve decreased the federal funds target rate during 2008 to zero to 0.25 percent.Loan growth was strong, increasing more than $99.5 million, while deposits increased $17.5 million and securities declined $54.5 million.Net interest income on a tax-equivalent basis rose $10.6 million during the year, which is attributable in large part to declines in rates paid on interest-bearing liabilities offset by lower rates on interest-earning assets and slightly higher volumes on both sides of the balance sheet.Yields on interest-earning assets decreased 21 basis points, while yields on interest-bearing liabilities declined 118 basis points.The net interest margin increased 73 basis points or 25 percent over 2007 levels.As discussed in this Management’s Discussion and Analysis section, some of the highlights include: · Total average loans increased $71.8 million or 7 percent from 2007, as average commercial loans increased $93.5 million or 26 percent. · Net interest margin was 3.68 percent in 2008, an increase of 73 basis points as compared to 2007. · The Bank opened two new branches in 2008, both full-service facilities, in Whitehouse and Piscataway.Also, a beautiful, new branch was opened in Green Village, which replaced the branches in New Vernon and Shunpike. · Revenues from trust income increased 10 percent from 2007 levels. The Corporation also recorded other-than-temporary impairment charges on its investment securities totaling $56.1 million, $36.5 million after taxes or $4.40 per diluted share.Much of this impairment charge was for the Corporation’s trust preferred pooled securities.The investments in trust preferred pooled securities primarily represent an investment in community banks around the country.Many of these banks are involved in real estate lending in areas hard hit by the real estate downturn and many have come under considerable pressure as a result of significant defaults within their real estate loan portfolios.The impairment charge taken was the result of an extensive analysis of each of the trust preferred pooled securities. Late in 2008, the Corporation was approved to sell $28.7 million of preferred stock to the U.S. Treasury in the Capital Purchase Program.This transaction was completed on January 9, 2009. 2 Peapack-Gladstone Financial Corporation’s common stock trades on the National Association of Securities Dealers Automated Quotations (NASDAQ) Global Select Market under the symbol “PGC”. CRITICAL ACCOUNTING POLICIES AND ESTIMATES:Management’s Discussion and Analysis of Financial Condition and Results of Operation is based upon the Corporation’s consolidated financial statements, which have been prepared in accordance with U.S. generally accepted accounting principles.The preparation of these financial statements requires the Corporation to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses.Note 1 to the Corporation’s Audited Consolidated Financial Statements for the year ended December 31, 2008, contains a summary of the Corporation’s significant accounting policies. Management believes that the Corporation’s policy with respect to the methodology for the determination of the allowance for loan losses involves a higher degree of complexity and requires management to make difficult and subjective judgments, which often require assumptions or estimates about highly uncertain matters.Changes in these judgments, assumptions or estimates could materially impact results of operations.This critical policy and its application are periodically reviewed with the Audit Committee and the Board of Directors. The provision for loan losses is based upon management’s evaluation of the adequacy of the allowance, including an assessment of known and inherent risks in the portfolio, giving consideration to the size and composition of the loan portfolio, actual loan loss experience, level of delinquencies, detailed analysis of individual loans for which full collectibility may not be assured, the existence and estimated net realizable value of any underlying collateral and guarantees securing the loans, and current economic and market conditions.Although management uses the best information available, the level of the allowance for loan losses remains an estimate, which is subject to significant judgment and short-term change.Various regulatory agencies, as an integral part of their examination process, periodically review the Corporation’s provision for loan losses.Such agencies may require the Corporation to make additional provisions for loan losses based upon information available to them at the time of their examination.Furthermore, the majority of the Corporation’s loans are secured by real estate in the State of New Jersey.Accordingly, the collectibility of a substantial portion of the carrying value of the Corporation’s loan portfolio is susceptible to changes in local market conditions and may be adversely affected should real estate values continue to decline or New Jersey experience continuing adverse economic conditions.Future adjustments to the provision for loan losses may be necessary due to economic, operating, regulatory and other conditions beyond the Corporation’s control. The Corporation accounts for its securities in accordance with Statement of Financial Accounting Standards Statement No. 115, “Accounting for Certain Investments in Debt and Equity Securities” (Statement No. 115).Debt securities are classified as held to maturity and carried at amortized cost when management has the positive intent and ability to hold them to maturity.Debt securities are classified as available for sale when they might be sold before maturity due to changes in interest 3 rates, prepayment, risk, liquidity or other factors.Equity securities with readily determinable fair values are classified as available for sale.Securities available for sale are carried at fair value, with unrealized holding gains and losses reported in other comprehensive income, net of tax. Declines in the fair value of securities below their cost that are other than temporary are reflected as realized losses and results in a new cost basis being established.In estimating other-than-temporary losses, management considers the length of time and extent that fair value has been less than cost; the financial condition and near-term prospects of the issuer; and the Corporation’s ability and intent to hold the security for a period sufficient to allow for any anticipated recovery in fair value. Securities are evaluated on at least a quarterly basis to determine whether a decline in their value is other-than-temporary.To determine whether a loss in value is other-than-temporary, Management utilizes criteria such as the reasons underlying the decline, the magnitude and the duration of the decline and the intent and ability of the Corporation to retain its investment in the security for a period of time sufficient to allow for an anticipated recovery in the fair value.“Other-than-temporary” is not intended to indicate that the decline is permanent, but indicates that the prospects for a near-term recovery of value is not necessarily favorable, or that there is a lack of evidence to support a realizable value equal to or greater than the carrying value of the investment.Once a decline in value is determined to be other-than-temporary, the value of the security is reduced and a corresponding charge to earnings is recognized.Impairment charges totaling $56.1 million have been recognized in 2008. EARNINGS SUMMARY:The Corporation recorded a net loss of $22.1 million for the year ended December 31, 2008 as compared to net income of $11.9 million for the year ended December 31, 2007.The loss per diluted share was $2.66 for 2008 while earnings per diluted share $1.42 for 2007. In 2008, these results produced a negative return on average assets of 1.62 percent as compared to a positive return on average assets of 0.90 percent in 2007 and a negative return on average shareholders’ equity of 20.74 percent as compared to a positive return 11.12 percent in 2007. The results for 2008 include other-than-temporary impairment charges on investment securities totaling $56.1 million, $36.5 million after taxes or $4.35 per diluted share.Excluding the impairment charges, net income for year ended December 31, 2008 was $14.4 million, an increase of $2.6 million or 22 percent from the year ended December 31, 2007.The Corporation believes that comparing net income without considering the impairment charges provides a better analysis of net income trends. NET INTEREST INCOME:Net interest income is the primary source of the Corporation’s operating income.Net interest income is the difference between interest and dividends earned on earning assets and fees earned on loans, and interest paid on interest-bearing liabilities.Earning assets include loans to individuals and businesses, investment securities, interest-earning deposits and federal funds sold.Interest-bearing liabilities include interest-bearing checking, savings and time Net Interest Income (In Millions) 2004 $ 35.1 2005 $ 35.3 2006 $ 32.8 2007 $ 35.9 2008 $ 46.3 4 deposits, Federal Home Loan Bank advances and other borrowings.Net interest income is determined by the difference between the yields earned on earning assets and the rates paid on interest-bearing liabilities (“Net Interest Spread”) and the relative amounts of earning assets and interest-bearing liabilities.The Corporation’s net interest spread is affected by regulatory, economic and competitive factors that influence interest rates, loan demand and deposit flows and general levels of non-performing assets.Loan delinquencies rose during the year but remain at relatively low levels. Net interest income, on a fully tax-equivalent basis, rose to $47.4 million from $36.8 million in 2007.Average earning assets for the year ended December 31, 2008 increased $41.8 million or 3 percent from the average balances in 2007 and rates earned on earning assets declined 21 basis points in 2008.Interest expense declined 30 percent from the levels recorded in 2007 on average balances of interest-bearing liabilities that increased $42.1 million.Rates paid in 2008 on interest-bearing liabilities declined 118 basis points from those paid in 2007.The Federal Reserve Board reduced the fed funds target rate during 2008 to an unprecedented zero to 0.25 percent.The Corporation’s net interest margin rose to 3.68 percent from 2.95 percent in On a fully tax-equivalent basis, interest income on earning assets remained relatively constant as compared to 2007 at $73.0 million.Despite the growth in the Corporation’s earning assets, interest income did not increase due to the lower rates earned on earning assets.Rates declined 32 basis points on loans due in part to the decline in the Federal funds target rate.Rates earned on securities remained relatively constant at 5.19 percent for 2008 and 5.15 percent for 2007. Interest expense declined $10.9 million due to lower rates paid on interest-bearing deposits.Interest expense on borrowings rose due to volume, but was offset by decreases in interest expense due to lower interest rates paid.The overall rate paid on interest-bearing deposits declined 120 basis points to 2.40 percent in 2008 as compared to 3.60 percent in 2007.Rates paid on borrowings declined 95 basis points to 2.97 percent as overall interest rates on borrowings declined. On average, our High Yield money market account increased $24.9 million; offsetting the discontinued Fed Tracker money market accounts, which declined by $17.9 million.Average interest-bearing checking accounts rose $10.5 million or 8 percent over the comparable period in 2007.The Corporation introduced a new checking product during 2008, Ultimate Checking, which contributed to the increase.Average noninterest-bearing demand deposits increased $6.7 million or 4 percent during 2008 as compared to Average overnight borrowings increased $9.9 million during 2008 to $15.3 million.The Corporation increased Federal Home Loan Bank advances during 2008 resulting in average balances of $39.9 million, an increase of $13.8 million or 53 percent. 5 The following table compares the average balance sheets, net interest spreads and net interest margins for the years ended December 31, 2008, 2007 and 2006 (fully tax-equivalent-FTE): YEAR ENDED DECEMBER 31, 2008 Income/ Average Expense Yield (Dollars In Thousands Except Yield Information) Balance (FTE) (FTE) ASSETS: Interest-Earning Assets: Investments: Taxable (1) $ 217,432 $ 11,061 5.09 % Tax-Exempt (1) (2) 50,928 2,860 5.62 Loans (2) (3) 1,010,007 58,867 5.83 Federal Funds Sold 3,752 116 3.09 Interest-Earning Deposits 6,310 136 2.14 Total Interest-Earning Assets 1,288,429 $ 73,040 5.67 % Noninterest-Earning Assets: Cash and Due From Banks 20,823 Allowance for Loan Losses (8,164 ) Premises and Equipment 26,579 Other Assets 33,708 Total Noninterest-Earning Assets 72,946 TOTAL ASSETS $ 1,361,375 LIABILITIES AND SHAREHOLDERS’ EQUITY: Interest-Bearing Deposits: Checking $ 144,070 $ 1,096 0.76 % Money Markets 392,795 8,104 2.06 Savings 66,071 400 0.61 Certificates of Deposit 392,589 14,326 3.65 Total Interest-Bearing Deposits 995,525 23,926 2.40 Borrowed Funds 56,214 1,671 2.97 Total Interest-Bearing Liabilities 1,051,739 25,597 2.43 % Noninterest-Bearing Liabilities: Demand Deposits 192,578 Accrued Expenses and Other Liabilities 10,674 Total Noninterest-Bearing Liabilities 203,252 Shareholders’ Equity 106,384 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 1,361,375 NET INTEREST INCOME $ 47,443 Net Interest Spread 3.24 % Net Interest Margin (4) 3.68 % 6 YEAR ENDED DECEMBER 31, 2007 Income/ Average Expense Yield (Dollars In Thousands) Balance (FTE) (FTE) ASSETS: Interest-Earning Assets: Investments: Taxable (1) $ 266,977 $ 13,707 5.13 % Tax-Exempt (1) (2) 55,845 2,930 5.25 Loans (2) (3) 910,485 55,970 6.15 Federal Funds Sold 12,506 656 5.24 Interest-Earning Deposits 804 39 4.91 Total Interest-Earning Assets 1,246,617 $ 73,302 5.88 % Noninterest-Earning Assets: Cash and Due From Banks 22,135 Allowance for Loan Losses (6,945 ) Premises and Equipment 25,321 Other Assets 26,519 Total Noninterest-Earning Assets 67,030 TOTAL ASSETS $ 1,313,647 LIABILITIES AND SHAREHOLDERS’ EQUITY: Interest-Bearing Deposits: Checking $ 133,574 $ 1,076 0.81 % Money Markets 383,279 14,700 3.84 Savings 69,247 466 0.67 Certificates of Deposit 391,922 19,004 4.85 Total Interest-Bearing Deposits 978,022 35,246 3.60 Borrowed Funds 31,568 1,237 3.92 Total Interest-Bearing Liabilities 1,009,590 36,483 3.61 % Noninterest-Bearing Liabilities: Demand Deposits 185,909 Accrued Expenses and Other Liabilities 11,485 Total Noninterest-Bearing Liabilities 197,394 Shareholders’ Equity 106,663 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 1,313,647 NET INTEREST INCOME $ 36,819 Net Interest Spread 2.27 % Net Interest Margin (4) 2.95 % 7 YEAR ENDED DECEMBER 31, 2006 Income/ Average Expense Yield (Dollars In Thousands) Balance (FTE) (FTE) ASSETS: Interest-Earning Assets: Investments: Taxable (1) $ 345,190 $ 15,857 4.59 % Tax-Exempt (1) (2) 52,040 2,793 5.37 Loans (2) (3) 828,337 49,555 5.98 Federal Funds Sold 2,939 146 4.96 Interest-Earning Deposits 1,284 61 4.72 Total Interest-Earning Assets 1,229,790 $ 68,412 5.56 % Noninterest-Earning Assets: Cash and Due From Banks 22,475 Allowance for Loan Losses (6,516 ) Premises and Equipment 23,038 Other Assets 22,564 Total Noninterest-Earning Assets 61,561 TOTAL ASSETS $ 1,291,351 LIABILITIES AND SHAREHOLDERS’ EQUITY: Interest-Bearing Deposits: Checking $ 138,045 $ 1,044 0.76 % Money Markets 317,524 11,955 3.77 Savings 82,016 567 0.69 Certificates of Deposit 352,114 15,505 4.40 Total Interest-Bearing Deposits 889,699 29,071 3.27 Borrowed Funds 115,181 5,373 4.66 Total Interest-Bearing Liabilities 1,004,880 34,444 3.43 % Noninterest-Bearing Liabilities: Demand Deposits 179,597 Accrued Expenses and Other Liabilities 5,659 Total Noninterest-Bearing Liabilities 185,256 Shareholders’ Equity 101,215 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 1,291,351 NET INTEREST INCOME $ 33,968 Net Interest Spread 2.13 % Net Interest Margin (4) 2.76 % 1. Average balances for available-for-sale securities are based on amortized cost. 2. Interest income is presented on a tax-equivalent basis using a 35 percent federal tax rate. 3. Loans are stated net of unearned income and include non-accrual loans. 4. Net interest income on a tax-equivalent basis as a percentage of total average interest-earning assets. 8 RATE/VOLUME ANALYSIS:The effect of volume and rate changes on net interest income (on a tax-equivalent basis) for the periods indicated are shown below: Year Ended 2008 Compared with 2007 Year Ended 2007 Compared with 2006 Net Net Difference Due To Change In Difference Due To Change In Change In: Income/ Change In: Income/ (In Thousands): Volume Rate Expense Volume Rate Expense ASSETS: Investments $ (2,631 ) $ (85 ) $ (2,716 ) $ (2,886 ) $ 873 $ (2,013 ) Loans 6,716 (3,819 ) 2,897 5,947 468 6,415 Federal Funds Sold (340 ) (200 ) (540 ) 502 8 510 Interest-Earning Deposits 130 (33 ) 97 (24 ) 2 (22 ) Total Interest Income $ 3,875 $ (4,137 ) $ (262 ) $ 3,539 $ 1,351 $ 4,890 LIABILITIES: Checking $ 279 $ (259 ) $ 20 $ (41 ) $ 73 $ 32 Money Market 404 (7,000 ) (6,596 ) 2,481 264 2,745 Savings (22 ) (44 ) (66 ) (85 ) (16 ) (101 ) Certificates of Deposit 32 (4,710 ) (4,678 ) 1,837 1,662 3,499 Borrowed Funds 756 (322 ) 434 (4,145 ) 9 (4,136 ) Total Interest Expense $ 1,449 $ (12,335 ) $ (10,886 ) $ 47 $ 1,992 $ 2,039 Net Interest Income $ 2,426 $ 8,198 $ 10,624 $ 3,492 $ (641 ) $ 2,851 LOANS:The loan portfolio represents the largest portion of the Corporation’s earning assets and is an important source of interest and fee income.Loans are primarily originated in the State of New Jersey. Total loans at December 31, 2008, were $1.05 billion as compared to $981.2 million at December 31, 2007, an increase of $71.8 million or 7 percent.The growth in the portfolios is primarily the result of new business initiatives and our entry into new market areas.Construction loans totaled $66.8 million, an increase of $6.2 million, or 10 percent.In 2008, commercial mortgage loans rose $37.3 million or 16 percent to $274.6 million, while commercial loans also grew by $13.4 million or 10 percent during 2008.Other loans increased $14.2 million or 74 percent and consumer loans declined $7.5 million or 20 percent due to an increased demand for floating-rate home equity lines and decreased demand for fixed-rate home equity loans, respectively.The Corporation’s long-term strategy calls for an increased emphasis on construction and commercial lending, which yields higher returns and less emphasis on residential real estate loans. The yield on total loans decreased 32 basis points to 5.83 percent for 2008 from the 6.15 percent average yield earned in 2007.The average yield on the mortgage portfolio rose in 2008 to 5.30 percent from 5.23 percent in 2007.The average yield on commercial mortgage loans remained relatively constant, increasing only four basis points to 6.57 percent.In 2008, the average yield on commercial loans was 6.31 percent, decreasing 171 basis points and the average yield on commercial construction loans was 6.07 percent decreasing 259 basis points.The average yield on home equity lines declined to 4.70 percent in 2008 from 7.95 percent in 2007 due to the decline in the prime rate.Rates declined during the year due to competitive pressure and lower market rates experienced during the latter half of 2008. 9 The following table presents an analysis of outstanding loans as of December (In Thousands) 2008 2007 2006 2005 2004 Residential Mortgage $ 505,150 $ 497,016 $ 498,079 $ 453,635 $ 315,711 Commercial Mortgage 274,640 237,316 165,652 157,672 129,922 Commercial Loans 143,188 129,747 107,357 100,787 69,947 Commercial-Construction 66,785 60,589 44,764 12,703 17,703 Consumer Loans 29,789 37,264 35,836 23,468 19,597 Home Equity Loans 31,054 18,430 16,047 18,990 18,287 Other Loans 2,376 818 2,418 1,218 997 Total Loans $ 1,052,982 $ 981,180 $ 870,153 $ 768,473 $ 572,164 INVESTMENT SECURITIES HELD TO MATURITY:Investment securities are those securities that the Corporation has both the ability and intent to hold to maturity.These securities are carried at amortized cost.The portfolio consists primarily of U.S. treasury securities, mortgage-backed securities and municipal obligations.The Corporation’s investment securities held to maturity at amortized cost amounted to $51.7 million at December 31, 2008, compared with $45.1 million at December 31, 2007. The following table presents the contractual maturities and rates of investment securities held to maturity at amortized cost, as of December 31, 2008: After 1 After 5 But But After Within Within Within 10 (In Thousands) 1 Year 5 Years 10 Years Years Total U.S. Treasuries $ - $ 500 $ - $ - $ 500 - % 4.89 % - % - % 4.89 % Mortgage-Backed Securities (1) $ 932 $ 563 $ 5,398 $ 3,114 $ 10,007 4.91 % 4.39 % 4.90 % 4.94 % 4.89 % State and Political Subdivisions (2) $ 14,284 $ 14,325 $ 1,061 $ - $ 29,670 3.69 % 4.76 % 7.30 % - % 4.33 % Other Securities $ - $ - $ - $ 11,554 $ 11,554 - % - % - % 6.29 % 6.29 % Total $ 15,216 $ 15,388 $ 6,459 $ 14,668 $ 51,731 3.76 % 4.75 % 5.30 % 6.01 % 4.88 % (1) Mortgage-backed securities are shown using stated final maturity. (2) Yields presented on a fully tax-equivalent basis. SECURITIES AVAILABLE FOR SALE:Securities available for sale are used as a part of the Corporation’s interest rate risk management strategy, and they may be sold in response to changes in interest rates, liquidity needs, and other factors.These securities are carried at estimated fair value, and unrealized changes in fair value are recognized as a separate component of shareholders’ equity, net of income taxes.Realized gains and losses are recognized in income at the time the securities are sold. At December 31, 2008, the Corporation had securities available for sale with a fair value of $173.5 million, compared with $236.9 million at December 31, 2007.A $1.5 million net unrealized loss (net of income tax) and a $4.6 million net unrealized loss (net of income tax) was included in shareholders’ equity at December 31, 2008 and December 31, 2007, respectively. 10 The following table presents the contractual maturities and rates of securities available for sale, stated at fair value, as of December 31, 2008: After 1 After 5 But But After Within Within Within 10 (In Thousands) 1 Year 5 Years 10 Years Years Total Mortgage-Backed Securities (1) $ - $ 14,337 $ 39,675 $ 92,063 $ 146,075 - % 4.14 % 4.64 % 5.14 % 4.91 % State and Political Subdivisions (2) $ 1,072 $ 5,185 $ 2,657 $ 12,078 $ 20,992 5.22 % 6.20 % 5.61 % 3.67 % 4.60 % Other Securities $ - $ 320 $ - $ 2,790 $ 3,110 - % 5.61 % - % 5.00 % 5.04 % $ 1,072 $ 19,842 $ 42,332 $ 106,931 $ 170,177 5.22 % 4.70 % 4.70 % 4.97 % 4.87 % Marketable Equity Securities $ 3,366 $ - $ - $ - $ 3,366 4.80 % - % - % - % 4.80 % Total $ 4,438 $ 19,842 $ 42,332 $ 106,931 $ 173,543 4.89 % 4.70 % 4.70 % 4.97 % 4.87 % (1) Mortgage-backed securities are shown using stated final maturity. (2) Yields presented on a fully tax-equivalent basis. Federal funds sold and interest-earning deposits are an additional part of the Corporation’s investment and liquidity strategies.The combined average balance of these investments during 2008 was $10.1 million as compared to $13.3 million in 2007. DEPOSITS:Total deposits at December 31, 2008 were $1.24 billion, an increase of $57.6 million or 5 percent from $1.18 billion at December 31, 2007.Our strategy is to fund earning asset growth with core deposits, which is an important factor in the generation of net interest income.Marketing, sales efforts and three new branch locations all contributed to the growth in deposits.Total average deposits increased $24.2 million, or 2 percent in 2008 over 2007 levels. The following table sets forth information concerning the composition of the Corporation’s average deposit base and average interest rates paid for the following years: (In Thousands) 2008 2007 2006 Noninterest-Bearing Demand $ 192,578 - % $ 185,909 - % $ 179,597 - % Checking 144,070 0.76 133,574 0.81 138,045 0.76 Savings 66,071 0.61 69,247 0.67 82,016 0.69 Money Markets 392,795 2.06 383,279 3.84 317,524 3.77 Certificates of Deposit 392,589 3.65 391,922 4.85 352,114 4.40 Total Deposits $ 1,188,103 $ 1,163,931 $ 1,069,296 Certificates of deposit over $100,000 are generally purchased by local municipal governments or individuals for periods of one year or less.These factors translate into a stable customer oriented cost-effective funding source. 11 The following table shows remaining maturity for certificates of deposit over $100,000 as of December 31, 2008 (In thousands): Three Months or Less $ 91,608 Over Three Months Through Twelve Months 77,919 Over Twelve Months 26,299 Total $ 195,826 FEDERAL HOME LOAN BANK ADVANCES AND OTHER BORROWINGS:At December 31, 2008 and 2007, Federal Home Loan Bank (FHLB) advances totaled $39.7 million and $29.2 million, respectively, with a weighted average interest rate of 3.59 percent and 3.69 percent, respectively.The Corporation considers FHLB advances an added source of funding, and accordingly, executes transactions from time to time to meet its funding requirements.The FHLB advances outstanding at December 31, 2008 have varying terms and interest rates, as well as prepayment penalties. At
